Citation Nr: 1023231	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  02-04 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for peptic ulcer 
disease, claimed as secondary to service-connected post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Attorney Andrew J. Waghorn, 
Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs Regional Office in Cleveland, Ohio.

The Board denied this claim in February 2006.  In a January 
2007 order, the Court of Appeals for Veterans Claims (Court) 
granted a Joint Motion for Remand of this claim for issuance 
of a new decision.

The Board again denied this claim in September 2007.  In a 
September 2009 order, the Court granted a Joint Motion for 
Partial Remand of this claim for further development.  The 
parties agreed to dismiss a claim on appeal for entitlement 
to service connection for allergic rhinitis, therefore that 
issue is no longer before the Board.

(Also before the Board at this time is motion of clear and 
unmistakable error (CUE) in the Board's September 2007 
decision.  That issue will be addressed in a separate 
decision.)

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.





REMAND

In the Second Joint Motion to the Court, the VA and the 
appellant agreed that the Board's September 2007 decision was 
inconsistent with the record regarding the nature of the 
Veteran's respiratory disorders.  In its October 2003 
decision, the Board determined that the Veteran had been 
separately diagnosed with three conditions, specifically 
asthma, allergic rhinitis, and chronic bronchitis, and 
granted service connection for bronchitis only.  The Board 
found that "the evidence shows the Veteran had asthma or 
bronchitis or perhaps both at entry to service, and a 
bronchitis diagnosis upon discharge," and remanded the other 
two service connection claims for further development.

The Veteran was last afforded a VA examination in July 2003 
relevant to this claim, which both the VA General Counsel and 
the Veteran agree is not clear regarding the exact nature and 
progression of the Veteran's respiratory disorder(s).  The 
July 2003 examiner noted a history of childhood asthma and a 
current diagnosis of chronic bronchitis.  The examiner's 
opinion was somewhat vague in stating that the Veteran's 
"respiratory condition" had worsened in service, not 
clearly specifying whether the condition aggravated by 
service was asthma or bronchitis.  

The basis of the Court's decision is somewhat unclear.  
Pursuant to the Court's remand, it appears that the Veteran 
must be given a new VA medical examination and opinion to 
determine the exact nature and etiology, with relation to 
service, of any respiratory disorders (even though it may not 
be possible for an examiner to provide such an opinion).  The 
examination must also take into account a new medical opinion 
dated February 2007 submitted by Dr. "K.", which notes that 
the Veteran had mild asthma as a child and had developed 
severe asthma by 2004.

Also, an April 2008 rating decision by the RO denied the 
Veteran's claim of service connection for peptic ulcer 
disease, claimed as secondary to PTSD.  In May 2008, the 
Veteran's attorney submitted a notice of disagreement with 
the April 2008 decision.  In May 2009, the RO found the 
attorney's May 2008 letter to be "inadequate" and requested 
a notice of disagreement from the Veteran.  In May 2009, the 
Veteran submitted a notice of disagreement that the RO 
accepted, in response to which the Veteran was issued an 
appeal election letter in September 2009.  See 38 C.F.R.  
§ 20.201 (2009).  However, a statement of the case was not 
issued regarding this claim.  The filing of a notice of 
disagreement initiates the appeal process.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  The Board is required to 
remand, rather than refer, this issue.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a Statement of the 
Case on the issue of entitlement to 
service connection for peptic ulcer 
disease, claimed as secondary to PTSD.  
Advise the Veteran that a timely 
substantive appeal will be necessary to 
perfect the appeal to the Board.

2.  Only if the appeal is timely perfected 
is the issue to be returned to the Board 
for further appellate consideration, if 
otherwise in order.
  
3.  The RO should obtain any VA treatment 
records not already included in the claims 
file and request any private treatment 
records, if any, not included in the 
claims file.

4.  The Veteran should be afforded a VA 
medical examination by a respiratory 
specialist, to determine the exact nature 
and etiology of the Veteran's respiratory 
disorders.  The examiner should:
    
a) give specific diagnoses for any 
current respiratory disorders noted, to 
include asthma and/or bronchitis;  

b) opine as to the current severity of 
each diagnosed respiratory disorder;

c) if asthma is diagnosed, offer a 
medical opinion regarding whether any 
current asthma was aggravated by the 
Veteran's military service.  The 
examiner should state whether the 
condition was more likely than not, as 
likely as not, or less likely than not 
related to service, and explain the 
reasoning behind the opinion.  

The examiner must review the entire 
claims file in association with this 
examination, particularly the February 
2007 opinion from Dr. K. and the 
October 2003 VA medical examination.  
Any opinions given should be supported 
with a complete rationale

5.  The RO should very carefully review 
the examination obtained in light of the 
fact that the Court has vacated two Board 
decisions in this case due to a finding 
that the VA examination was somehow 
inadequate.  A detailed review is required 
to address the concerns of the Court.

6. The RO should then readjudicate the 
claim.  If the benefit sought on appeal is 
not granted to the Veteran's satisfaction, 
the Veteran must be provided with an SSOC, 
which addresses all of the evidence 
received since the last SSOC was issued.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



